DETAILED ACTION
	This is the initial Office action for non-provisional application 16/311,283 filed December 19, 2018, which is a national stage entry of PCT/US17/40269 filed June 30, 2017, which claims priority from provisional application 62/356,978 filed June 30, 2016.  Claims 1, 3, 5, 7, 11, 17, 19, 20, 22-24, 28, 29, 31, and 41, as presented in the preliminary amendments filed December 19, 2018, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the bands”; however, since claim 1 previously recites that the body portion and the spine portion each have a plurality of bands, it is unclear which bands are being referred to in claim 11.  For examination purposes, “the bands” of claim 11 will be interpreted as “the bands of either the body portion or the spine portion”.
Claim 41 recites the limitation “the bands” in lines 6, 7, and 9; however, since claim 41 previously recites that there are a plurality of bands on each of the body portion and the spine portion, it is unclear which bands are being referred to in later in claim 41.  For examination purposes, “the bands” will be interpreted as “the bands of either the body portion or the spine portion”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw et al. (US Patent Pub. 2011/0125183) in view of Creighton et al. (US Patent 8,491,514).
Regarding claims 1 and 11, Lipshaw (‘183) discloses a compression garment (10) for a limb, comprising a body portion (20) having a plurality of bands (22, wrap 50), and a spine portion (30) having a plurality of bands (32), wherein the spine portion (30) is releasably attached onto the body portion (20) (via fastener tabs 34) such that the spine portion is positionable at different positioned on the body portion to adjust a width of the garment (Figs. 
Creighton discloses a compression garment (1600) comprising a plurality of bands that are trimmable (along lines 1604, 1605) and comprise a detachable fastener (1100) causing the bands to move to a plurality of different positions to adjust the garment to a plurality of different sized limbs, wherein distal ends of the one or more of the bands comprise a detachable fastener tab (1100) and the one or more bands are trimmable with the fastener tab (1100) being detachably positioned on the distal end (Figs. 11 & 16; column 17, lines 25-50; column 19, lines 4-30).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the garment taught by Lipshaw (‘183) such that the bands of the body portion and/or the bands of the spine portion are trimmable and comprise a detachable fastener as taught by Creighton for the purpose of enabling the bands to be shortened to best fit a user as needed.
Regarding claim 7, the combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, and Lipshaw (‘183) further discloses that the body portion (20) comprises indicia (lines 1-6) corresponding to a dimension of the limb, wherein the body portion (20) is trimmable along the indicia (1-6) to conform to a circumference of the user (Fig. 8; ¶ 0064).  With respect to the limitations regarding feet circumferences, feet widths, and arch circumferences, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, the combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, and Lipshaw (‘183) further discloses that the body portion (20) further comprises a central region with an inner edge, an outer edge 
Regarding claim 28, the combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, and Lipshaw (‘183) further discloses that the body portion (20) and/or the spine portion (30) comprise a top edge, a bottom edge, and a pair of opposite side edges, wherein the body portion (20) is trimmable (at perforated lines 1-6) between the edges permitting the body portion (20) and/or the spine portion (30) to correspond to any shape of limb (Fig. 8; ¶ 0064).

Claims 3, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw (‘183) in view of Creighton as applied to claim 1 above, and in further view of Shaw (US Patent 5,897,518).
Regarding claims 3 and 5, the combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, but fails to teach that the spine portion comprises an aperture in at least one of the bands of the spine portion and at least of the bands of the body portion extends from a lower edge of the body portion and passes through the aperture to form a heel cup or contoured surface operable to conform to an support a heel.
Shaw (‘518) discloses a compression garment comprising a body portion (right side of central region 10) having a plurality of bands (12a, 13a, 16) and a spine portion (left side of central region 10) having a plurality of bands (12, 13, 16a), wherein the spine portion comprises an aperture (16b) in at least one of the bands (16a) of the spine portion and at least of the bands (16) of the body portion extends from a lower edge of the body portion and passes through and interlocks with the aperture (16b), wherein passing through and interlocking the band (16) of the body portion with the spine portion forms a heel cup or contoured surface 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by the combination of Lipshaw (‘183) and Creighton to be formed such that the spine portion comprises an aperture in at least one of the bands of the spine portion and at least of the bands of the body portion extends from a lower edge of the body portion and passes through the aperture to form a heel cup or contoured surface operable to conform to an support a heel as taught by Shaw (‘518) for the purpose of conforming the garment for applying therapeutic compression to a foot and ankle of user.
Regarding claim 20, the combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, and Lipshaw (‘183) further discloses that the spine portion (30) further comprises a central region with an inner edge, an outer edge opposite the inner edge, an upper edge, and a lower edge, wherein the plurality of bands (32) of the spine portion comprise at least one band (32) extended from the outer edge (Fig. 1A).  However, the combination of Lipshaw (‘183) and Creighton fails to teach that the plurality of bands of the spine portion comprise at least one band extended from the lower edge.
Shaw (‘518) discloses a compression garment comprising a body portion (right side of central region 10) having a plurality of bands (12a, 13a, 16) and a spine portion (left side of central region 10) having a plurality of bands (12, 13, 16a), wherein the spine portion further comprises a central region with an outer edge, an upper edge, and a lower edge, wherein the plurality of bands (12, 13, 16a) of the spine portion comprise at least one band (12, 13) extended from the outer edge and at least one band (16a) extended from the lower edge (Figs. 1 & 3; column 2, lines 18-28, 40-49, & 66-67; column 3, lines 1-6).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw (‘183) in view of Creighton as applied to claim 1 above, and in further view of Shaw et al. (US Patent 5,918,602).  The combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, and Lipshaw (‘183) further discloses that the spine portion (30) comprises an inner edge that attaches onto the body portion (20) (Figs. 1A-1B).  However, the combination of Lipshaw (‘183) and Creighton fails to teach that at least one of the bands of the spine portion is an ankle band that extends away from an outer edge opposite the inner edge and is longer and thinner than other bands of the spine portion.
Shaw (‘602) discloses a compression garment (therapeutic garment 80) comprising a body portion (left side of garment) having a plurality of bands (bands 11 on left side of garment, strap 64a) and a spine portion (right side of garment) having a plurality of bands (bands on right side of garment, strap 64b), wherein at least one of the bands (64b) of the spine portion is an ankle band (64a) that extends away from an outer edge and is longer and thinner than other bands (11) of the spine portion (Figs. 12-13; column 6, lines 50-67; column 7, lines 1-15 & 52-63).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by the combination of Lipshaw (‘183) and Creighton such that at least one of the bands of the spine portion is an ankle band that extends away from an outer edge opposite the inner edge and is .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw (‘183) in view of Creighton as applied to claim 1 above, and in further view of Lipshaw et al. (US Patent 7,329,232).  The combination of Lipshaw (‘183) and Creighton discloses the invention substantially as claimed, as described above, but fails to teach that the bands of the body portion and/or the spine portion are of a stiffer material and the body portion and/or the spine portion are of an elastic material.
Lipshaw (‘232) discloses a compression garment (1) comprising a plurality of bands (15) of a stiffer material (essentially inelastic) and a body portion and/or a spine portion (central region 10) of an elastic material (semi-elastic material such as neoprene) (Fig. 8; column 9, lines 46-49; column 10, lines 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by the combination of Lipshaw (‘183) and Creighton such that the bands of the body portion and/or the spine portion are of a stiffer material and the body portion and/or the spine portion are of an elastic material as taught by Lipshaw (‘232) for the purpose of providing user comfort and conformance to the curved portions of the user’s limb.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lipshaw (‘183) in view of Creighton as applied to claim 1 above, in further view of Lipshaw (‘232) as applied to claim 29 above, and in even further view of Shaw et al. (US Patent 5,918,602).  The combination of Lipshaw (‘183) / Creighton / Lipshaw (‘232) discloses the invention substantially as claimed, as described above, but fails to teach that the body portion includes an inner surface and an outer surface being of a different stiffness than the inner surface.

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the compression garment taught by the combination of Lipshaw (‘183) / Creighton / Lipshaw (‘232) such that the body portion includes an inner surface and an outer surface being of a different stiffness than the inner surface as taught by Shaw (‘602) for the purpose of providing a comfortable and breathable fabric adjacent the skin of the user.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent 5,897,518), in view of Lipshaw et al. (US Patent Pub. 2011/0125183), and in further view of Creighton et al. (US Patent 8,491,514).  Shaw (‘518) discloses a method of fitting a compression garment to a foot comprising selectively positioning a plurality of bands (12a, 13a, 16) on a body portion (right side of central region 10) of the garment, selectively positioning a plurality of bands (12, 13, 16a) on a spine portion (left side of central region 10) of the garment, wrapping the body and spine portions (10) around part of the foot, and wrapping each of the bands (12, 12a, 13, 13a, 16, 16a) around the body and spine portions and part of the foot to apply a therapeutic compression to the foot (Figs. 1 & 3; column 2, lines 18-28, 40-49, & 66-67; column 3, lines 1-6).  However, Shaw (‘518) fails to teach adjusting a width of the garment.
Lipshaw (‘183) discloses a method of fitting a compression garment (10) comprising selectively positioning a plurality of bands (22) on a body portion (20) of the garment (10), selectively positioning a plurality of bands (32) on a spine portion (30) of the garment (10), and adjusting a width of the garment (10) by selectively attaching an edge of the spine portion (30) onto the body portion (20) (Figs. 1A-1B; ¶ 0039 & 0043).

Creighton discloses a method of fitting a compression garment (1600) comprising selectively positioning a plurality of bands, selectively trimming the bands (along lines 1604, 1605), and attaching a detachable fastener (1100) onto one or more of the bands (Figs. 11 & 16; column 17, lines 25-50; column 19, lines 4-30).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Shaw (‘518) and Lipshaw (‘183) to include the steps of selectively trimming the bands and attaching a detachable fastener onto one or more of the bands as taught by Creighton for the purpose of shortening the bands as needed to best fit a user.

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,980,675 (reference patent) in view of Creighton et al. (US Patent 8,491,514).
Claim 1 of the reference patent discloses a compression garment comprising a body portion have a plurality of bands and a spine portion having a plurality of bands, wherein the spine portion is releasably attached onto the body portion such that the spine portion is positionable at different positions on the body portion to adjust the width of the garment.
Although the claims of the reference patent fails to recite that the bands of the body portion and/or the spine portion are trimmable and comprise a detachable fastener, it would have been obvious to one having ordinary skill in the art to modify the compression garment claimed in the reference patent such that the bands of the body portion and/or the spine portion are trimmable and comprise a detachable fastener as taught by Creighton for the reasons set forth in the rejection of claim under 35 U.S.C. 103 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.